DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 15/660,400 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 5-7, filed 01/04/2021, with respect to claim 1, as amended, have been fully considered and are persuasive.  Specifically, the claim has been amended to recite “the elongate balloon having one region of decreasing balloon material thickness extending from and including said substantially rectilinear end to and including said tapered end”.  With respect to DiCaprio, DiCaprio shows in Fig. 17 that in the region of balloon material thickness extending from and including the first end to and including the second end, the material thickness both increases and then decreases, rather than having only a decreasing thickness.  There is no apparent motivation or reason to modify 
US 7,753,926 (cited by Applicant in an IDS) to Pacetti is also considered relevant.  Pacetti does show in Figs. 4A-B an elongate balloon having one region of decreasing balloon material thickness extending from and including said substantially rectilinear end (352) to and including said tapered end (354).  However, claim 1 further recites that the configuration of the balloon wall thickness provides a lesser resistance to expansion at the tapered end then the rectilinear end, such that the balloon is controllably expandable from the tapered end (i.e, the end having the smallest wall thickness) through to the substantially rectilinear end (i.e., the end having the greatest wall thickness).  Thus, the smaller wall thickness area expands first due to its lesser resistance to expansion.  Pacetti, on the other hand, specifically states at Col. 6, line 55 – Col. 7, line 14 that with respect to Figs. 4A-B, the proximal end 352 inflates first, followed by the distal end 354, so that the balloon inflates from the region of thicker wall thickness to the region of thinner wall thinness.  This is the opposite of the claim. 
Therefore, the prior art of record, alone or in combination, fails to teach, suggest, or disclose, inter alia, an expandable intraluminal medical device as claimed in claim 1, comprising a vascular balloon catheter having a rectilinear end conjoined to central section at an angle of about 90 degrees and a tapered end, the balloon having one region of decreasing material thickness extending from and including the rectilinear end to and including the tapered end so that the elongate balloon is controllably directionally expandable from the tapered end through to the rectilinear end.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771